DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/15/2020 and 5/7/2021 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 12-15, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 2018/0212451, cited by Applicant), herein Schmidt. Regarding claims 1, 16, and 18, Schmidt discloses a system for recharging a rechargeable battery located in an implanted medical device implanted in a patient and a method of manufacturing, the system comprising: an electrical power source and at least one external recharging coil (contained in transceivers 24A/B in Figures 1 and 2) coupled to the electrical power source and configured to generate a magnetic field having a magnetic field direction when electrically energized by the electrical power source (see paragraph [0044]); and an implantable medical device comprising: an implantable medical device 10 comprising a rechargeable battery 40 comprising a battery housing 38 (see Figure 4B and paragraph [0062], lines 17-18, where battery 40 is described as being recharged); a non-metallic substrate 36 attached to the battery housing, wherein the non-metallic substrate and the battery housing form an outer housing of the implantable medical device (see Figures 4A and 4B and paragraph [0063], lines 6-12 where housing 36 is described as being formed from biocompatible materials, such as biocompatible plastics); control circuitry 42 located within the outer housing of the implantable medical device (see Figure 4B and paragraph [0063]), wherein the control circuitry is configured to control functioning of the implantable medical device; a receive coil 41 within the otter housing of the implantable medical device, the receive coil configured to receive energy from outside of the outer housing of the implantable medical device (see Figure 4B and paragraph [0062]); and recharge circuitry within the outer housing of the implantable medical device and coupled to the receive coil, the recharge circuitry configured to receive the energy from the receive coil, and recharge the rechargeable battery using the received energy (see Figure 4B and paragraph [0062], where the battery is disclosed as being recharged using inductively coupling). However, while Schmidt discloses that sensor element 32 is formed on the non-metallic substrate 36, Schmidt fails to disclose that the control circuitry is formed on the non-metallic substrate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmidt to dispose the control circuitry 42 on the non-metallic substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04
Regarding claims 2, 17, and 20, Schmidt discloses a cardiac monitor 32 (pressure sensor is describes as being used to monitor cardiovascular pressure at paragraph [0036], and is therefore considered a cardiac monitor), and the control circuitry is configured to monitor at least one cardiac parameter of a patient (the cardiovascular pressure, see paragraph [0036]).
Regarding claim 4, Schmidt discloses that the rechargeable battery extends a majority of a length and a width of the outer housing, and wherein the receive coil is disposed between the battery housing and the non-metallic substrate (see Figure 4B).
Regarding claims 5-7 and 9, Schmidt discloses the invention substantially as claimed but fails to disclose the specific dimensions for the receive coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the receive coil to comprise dimensions 6 mm by 4 mm by 1.3 mm, extend a majority of the length and width of the outer housing and have dimensions 33 mm by 7 mm by 0.4 mm, or comprise dimensions of about 1.7mm by 6.5mm by between 15mm and 25mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Schmidt discloses that the receive coil and the rechargeable battery each extend a respective portion of a length of the outer housing, and wherein the receive coil and the rechargeable battery are approximately coplanar (see Figure 4B).
Regarding claim 12, Schmidt discloses that the receive coil comprises a spiral-wound planar coil (see Figure 4B which shows that the antenna is spiral-wound, and paragraph [0062], lines 13-14, which describes the antenna as planar, and paragraph [0107] which describes that the antennas are spiral-wound and planar).
Regarding claim 13, Schmidt discloses that the receive coil is curved to conform to an inner surface of the battery housing (see Figure 4B and paragraph [0107]).
Regarding claim 14, Schmidt discloses that the receive coil comprises a spiral-wound tubular coil (see Figure 8B and paragraph [0107]).
Regarding claim 17, Schmidt discloses a cardiac monitor 32 (pressure sensor is describes as being used to monitor cardiovascular pressure at paragraph [0036], and is therefore considered a cardiac monitor), and the control circuitry is configured to monitor at least one cardiac parameter of a patient (the cardiovascular pressure, see paragraph [0036]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2018/0212451, cited above) as applied to claims 1, 2, 4-9, 12-15, 16-18, and 20 above, and further in view of Cinbis et al. (U.S. 2017/0025888). Schmidt discloses the invention substantially as claimed, but fails to discloses that the non-metallic substrate comprises sapphire. Cinbis teaches an implantable medical device including recharging capabilities that includes a sapphire non-metallic substrate 16 making up part of its external housing, which is chosen as a high resistivity material to allow focused electromagnetic energy to enter the housing (see Figure 1 and paragraphs [0033] and [0041]). It would have been obvious to one having ordinary skill in the art to make the device of Schmidt with sapphire as the non-metallic substrate, as taught by Cinbis, in order to allow focused electromagnetic energy to enter the housing, and as it has been held that choosing from a finite number of identified predictable solutions (the materials of the housing) with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2018/0212451, cited above) as applied to claims 1, 2, 4-9, 12-15, 16-18, and 20 above, and further in view of Iyer et al. (U.S. 2020/0001095). Schmidt discloses the invention substantially as claimed, but fails to disclose that the receiver coil is affixed to a flexible ferrite sheet or affixing the receive coil to a ferrite sheet; and affixing the ferrite sheet including the at least one receive coil to the surface of the battery housing that the ferrite sheet is positioned between the receive coil and the surface. Iyer teaches a receive coil configuration and method of making an implantable medical device that includes affixing the receive coil to a flexible ferrite sheet; and affixing the ferrite sheet including the at least one receive coil to the surface of the battery housing that the ferrite sheet is positioned between the receive coil and the surface (see paragraph [0264]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmidt to include the receiver coil is affixed to a flexible ferrite sheet or affixing the receive coil to a ferrite sheet; and affixing the ferrite sheet including the at least one receive coil to the surface of the battery housing that the ferrite sheet is positioned between the receive coil and the surface, as taught by Iyer, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792